                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION (DETROIT)


In re:                                                        Chapter 7

LaJeff Lee-Percy Woodberry,                                   Case No. 18-46856

         Debtor.                                              Hon. Phillip J. Shefferly
                                           /

Mark H. Shapiro, Chapter 7 Trustee                            Adversary Proceeding
for the bankruptcy estate of                                  No. 18-4356-PJS
LaJeff Lee-Percy Woodberry,

         Plaintiff,

v.

Yumi Yoo Woodberry,

         Defendant.
                                           /


               OPINION AND ORDER GRANTING PRELIMINARY INJUNCTION


         This matter is before the Court on a request by a Chapter 7 Trustee (“Trustee”)

for a temporary restraining order and preliminary injunction.                For the reasons

explained, the Trustee’s request is granted in part.




     18-04356-pjs     Doc 140   Filed 07/16/20   Entered 07/17/20 08:43:02    Page 1 of 11
                                     Background

      On May 9, 2018, LaJeff Lee-Percy Woodberry (“Debtor”) filed this Chapter 7

bankruptcy case. On August 2, 2018, the Trustee filed this adversary proceeding

against the Debtor’s wife, Yumi Yoo Woodberry (“Defendant”). Counts II, IV and V

of the complaint seek to avoid an alleged fraudulent transfer and preserve the avoided

transfer for the bankruptcy estate. Specifically, those counts allege that the Debtor

fraudulently transferred the Debtor’s home located at 18283 Muirland, Detroit,

Michigan (“Muirland Property”) to the Defendant for no consideration at a time when

the Debtor was insolvent.

      The prosecution of the adversary proceeding has been unusually long and

arduous for several reasons.    First, the Debtor, appearing pro se throughout his

bankruptcy case, has unsuccessfully litigated various matters, including trying to

convert his Chapter 7 case to Chapter 13 and appealing adverse rulings to both the

United States District Court and the United States Court of Appeals. That has caused

delay. Second, the Defendant, also appearing pro se, has unsuccessfully litigated

tangential discovery and procedural matters. That has caused more delay. Third,

because the Defendant speaks limited English, the Defendant has requested that the

Debtor be permitted to translate for the Defendant at the hearings in this adversary

proceeding. While the Court accepts that the Debtor’s desire to translate and speak for

his wife is well-intentioned, the Debtor’s lack of bankruptcy knowledge and

                                         -2-

  18-04356-pjs   Doc 140    Filed 07/16/20   Entered 07/17/20 08:43:02   Page 2 of 11
understanding of the real issues when addressing the Court for the Defendant has

caused still more delay and, even worse, has made the dealings with the Trustee

acrimonious. Fourth, because the Debtor and the Defendant live in the Muirland

Property with their children, the Court has tried to assist the parties in reaching a

settlement that does not result in the Debtor and the Defendant losing their home. The

Court even took the extraordinary step of sending the case to mediation twice — with

two different mediators — with no success. Fifth, the Court has been liberal in granting

the Defendant’s requests for adjournments because of a personal tragedy that the

Defendant experienced during this adversary proceeding. Sixth, the Court has had to

extend the entire schedule in this adversary proceeding because of the Covid-19 public

health crisis.

       On July 8, 2020, the Court held a hearing on two motions, one of which was the

Trustee’s motion for summary judgment (“Summary Judgment Motion”). The Court

took the two motions under advisement and indicated to the parties that the Court would

take a couple of weeks to decide them.

       During the hearing, the Debtor revealed that he and the Defendant mortgaged

the Muirland Property on November 4, 2019 for $192,500.00 (“Proceeds”). This came

as a surprise to the Trustee because the Trustee had recorded on June 18, 2018 a notice

of Trustee’s Claim of Interest Against Property with the Wayne County Register of

Deeds under Mich. Comp. Law § 600.2705. Following the hearing, fearing that the

                                          -3-

  18-04356-pjs   Doc 140    Filed 07/16/20   Entered 07/17/20 08:43:02   Page 3 of 11
Debtor and the Defendant may dispose of the Proceeds and thereby prevent the Trustee

from realizing the value of the Muirland Property if the Court grants the Summary

Judgment Motion, the Trustee took action.

      On July 10, 2020, the Trustee filed a Motion for Temporary Restraining Order

and Preliminary Injunction (“Motion”) (ECF No. 134). The Motion requests that the

Court grant a temporary restraining order and a preliminary injunction prohibiting the

Defendant from disposing of the Proceeds and requiring the Defendant to pay the

Proceeds to the Trustee to hold until the Court adjudicates whether the Debtor’s transfer

of the Muirland Property is avoided and preserved for the estate. On July 14, 2020, the

Defendant and the Debtor filed a joint response (“Response”) (ECF No. 138) to the

Motion. On July 15, 2020, the Court held the hearing on the Motion.

                  Standard for preliminary injunction under Rule 65

      Federal Rule of Civil Procedure Rule 65 authorizes a federal court to issue a

temporary restraining order and a preliminary injunction. Rule 65 is made applicable

to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7065.

Rule 65(a)(1) authorizes a preliminary injunction only on notice to the adverse party.

In contrast, Rule 65(b)(1) authorizes a temporary restraining order without notice to

the adverse party. Because the Trustee provided notice of the Motion to the Defendant,

and the Court held a hearing on the Motion with all parties present, the Court construes



                                          -4-

  18-04356-pjs    Doc 140   Filed 07/16/20   Entered 07/17/20 08:43:02   Page 4 of 11
the Motion solely as a request for a preliminary injunction and not a temporary

restraining order, notwithstanding what the Motion says.

      The Sixth Circuit Court of Appeals has described the factors to be considered

for a preliminary injunction as follows:

      When determining whether to grant a preliminary injunction, a district
      court must consider: (1) the plaintiff's likelihood of success on the merits;
      (2) whether the plaintiff may suffer irreparable harm absent the
      injunction; (3) whether granting the injunction will cause substantial harm
      to others; and (4) the impact of an injunction upon the public interest.

Tucker v. City of Fairfield, Ohio, 398 F.3d 457, 461 (6th Cir. 2005) (internal quotation

marks and citation omitted). “As long as there is some likelihood of success on the

merits, these factors are to be balanced, rather than tallied.” Hall v. Edgewood Partners

Ins. Ctr., Inc., 878 F.3d 524,527 (6th Cir. 2017).

      To meet the first factor, “a plaintiff must demonstrate, among other things, a

strong or substantial likelihood or probability of success on the merits.” United of

Omaha Life Ins. Co. v. Solomon, 960 F.2d 31, 35 (6th Cir. 1992) (citation omitted).

      “A plaintiff's harm from the denial of a preliminary injunction is irreparable if it

is not fully compensable by monetary damages.” Overstreet v. Lexington-Fayette

Urban Cty. Gov’t, 305 F.3d 566, 578 (6th Cir. 2002) (citation omitted). “In addition,

the party seeking injunctive relief generally must show that there is no other adequate

remedy at law.” United States v. Miami Univ., 294 F.3d 797, 816 (6th Cir. 2002)

(citation omitted).

                                           -5-

  18-04356-pjs    Doc 140   Filed 07/16/20   Entered 07/17/20 08:43:02    Page 5 of 11
      The Supreme Court has explained the purpose of a preliminary injunction as

follows:

      The purpose of a preliminary injunction is merely to preserve the relative
      positions of the parties until a trial on the merits can be held. Given this
      limited purpose, and given the haste that is often necessary if those
      positions are to be preserved, a preliminary injunction is customarily
      granted on the basis of procedures that are less formal and evidence that
      is less complete than in a trial on the merits. A party thus is not required
      to prove his case in full at a preliminary injunction hearing.

Six Clinics Holding Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 400 (6th Cir. 1997)

(quoting Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981)).

                                      Discussion

      On August 21, 2019, the Court issued in the Debtor’s bankruptcy case an

Opinion Denying Debtor’s Motion to Convert Case to Chapter 13 (“Opinion”). In re

Woodberry, 604 B.R. 336 (Bankr. E.D. Mich. 2019). The Court’s ruling in the Opinion

was affirmed on appeal by the United States District Court for the Eastern District of

Michigan on March 30, 2020. In re Woodberry, Case No. 19-CV-12576, 2020 WL

1508604 (E.D. Mich. March 30, 2020). The Opinion lists numerous undisputed facts

taken from the Debtor’s testimony at the § 341 meeting in his bankruptcy case. As

explained in the Opinion, the Debtor testified that a money judgment was entered

against him in favor of Ramco-Gershenson Properties, L.P. in the 35th District Court

for the State of Michigan on June 17, 2017, followed by an award of attorney fees

against the Debtor on February 15, 2018. In re Woodberry, 604 B.R. at 338. The

                                          -6-

  18-04356-pjs   Doc 140    Filed 07/16/20   Entered 07/17/20 08:43:02   Page 6 of 11
Debtor further testified that the day after the attorney fee award, the Debtor recorded a

quit claim deed transferring the Muirland Property to the Defendant for $1.00. Id. The

Debtor explained in his testimony that he did so because “I think my wife is very

worried about the illegal tactics” of the judgment creditor and his attorney. Id. at 339.

The Defendant does not dispute the reason why the Debtor recorded the quit claim

deed, the date that the quit claim deed was recorded, nor that she did not give any

consideration for the quit claim deed other than the recited consideration of $1.00.

      The Court has not yet ruled on the Summary Judgment Motion, but the Debtor’s

own admissions in his § 341 testimony — all unrefuted by the Defendant — by

themselves demonstrate a strong likelihood that the Trustee will prevail in seeking to

avoid the transfer of the Muirland Property as a fraudulent transfer.

      The Trustee argues that the bankruptcy estate will suffer irreparable harm absent

a preliminary injunction because the Defendant may dispose of the Proceeds before the

Court adjudicates this adversary proceeding. If that happens, the Trustee argues that

the bankruptcy estate will be left without an adequate remedy at law if the Trustee

prevails. This is because the Muirland Property is now encumbered by the mortgage

and no longer has equity in it to compensate the bankruptcy estate for the true value of

the Muirland Property at the time that the Debtor fraudulently transferred it to the

Defendant. In the Response, the Defendant and the Debtor argue that any alleged harm

is “pure speculation.”

                                          -7-

  18-04356-pjs   Doc 140    Filed 07/16/20   Entered 07/17/20 08:43:02   Page 7 of 11
      Here’s the problem with the “speculation” argument in the Response. The

Debtor has continuously insisted on speaking for the Defendant, and the Court has

permitted the Debtor to do so based on the Defendant’s language limitations. But the

Court now has the firm impression, fostered by both the Debtor and the Defendant, and

formed after countless hours of arguments made by the Debtor in his bankruptcy case

and in this adversary proceeding, that it is the Debtor — and not the Defendant — who

is making all the decisions regarding both the Defendant’s defense of this adversary

proceeding and the disposition of the Muirland Property and the Proceeds. As noted

above and in much more detail in the Opinion, the Debtor has shown a willingness in

the past to move assets out of the reach of creditors when he thinks they are getting

close. That’s not speculation, that’s the Debtor’s own admitted track record.

      The Defendant and the Debtor have now taken the equity out of the Muirland

Property after this adversary proceeding was filed. If the Trustee prevails in avoiding

the transfer of the Muirland Property, the Trustee will not have an adequate remedy if

the Proceeds are gone because there is no other identified source of recovery out of

which the Defendant could satisfy a judgment. In these circumstances, the Court finds

that the Trustee would suffer irreparable harm if the Defendant and the Debtor are not

enjoined from disposing of the Proceeds.

      Enjoining the Defendant and the Debtor from disposing of the Proceeds will not

cause any harm to them, let alone substantial harm. In the Response, the only specific

                                           -8-

  18-04356-pjs   Doc 140    Filed 07/16/20   Entered 07/17/20 08:43:02   Page 8 of 11
harm that they identify if a preliminary injunction is entered is that they “will suffer

loss of leverage and bargaining in negotiating.” Loss of negotiating leverage that is

derived from draining the equity from the asset that is the subject of litigation is not, at

least in this Court’s view, the type of cognizable harm that makes any difference in

considering whether to issue injunctive relief. Moreover, Defendant and Debtor’s

retention of this purported leverage seems unnecessary given the stated intentions of

the Debtor and the Defendant as to what they want to do with the Proceeds. On page

eight of the Response, the Defendant and the Debtor state that the Proceeds have been

“set aside to pay the creditor claims.” When asked at the hearing what this meant, the

Debtor explained that the Proceeds were being held in “safekeeping” for the purpose

of funding a settlement of the adversary proceeding with the Trustee or otherwise

paying the allowed claims in the Debtor’s bankruptcy case. Taking the Debtor’s

statements at face value, the Court finds that a preliminary injunction prohibiting the

Defendant and the Debtor from disposing of the Proceeds will not cause substantial

harm to anyone.

       The last factor for the Court to consider is the public interest. In a dispute over

money to pay a debtor’s creditors, the public interest is generally not a strong factor

one way or the other. Neither the Motion nor the Response identify any particular

impact that the presence or absence of injunctive relief in this case will have on the

public interest. To the extent that public interest is relevant at all in this case, it militates

                                              -9-

  18-04356-pjs     Doc 140     Filed 07/16/20    Entered 07/17/20 08:43:02      Page 9 of 11
in favor of the Motion by not rewarding a defendant who, during a lawsuit against

them, strips the equity out of the property that is the subject of the lawsuit.

                                       Conclusion

      All the factors that the Sixth Circuit has said are relevant to a request for

preliminary injunction support the Motion.            Therefore, the Court finds that the

Defendant and the Debtor, and all others acting in concert with them, must be enjoined

from disposing of the Proceeds. That will preserve the status quo while the Court

decides the Summary Judgment Motion and otherwise adjudicates this adversary

proceeding.

      However, as noted earlier, the Motion requests not only that the Defendant and

the Debtor be enjoined from disposing of the Proceeds, but that they also be required

to affirmatively turn over the Proceeds to the Trustee to hold. The Motion does not

explain why it is necessary that the Trustee be the one to hold the Proceeds, if there is

an order of the Court that enjoins the Defendant and the Debtor from disposing of the

Proceeds. Stated another way, the Trustee offers no evidence that the bankruptcy estate

will be harmed if the Defendant and the Debtor, rather than the Trustee, hold the

Proceeds, subject to the Court’s injunction. The salient point is not who holds the

Proceeds, but rather, that the Proceeds be preserved, and not be disposed of until the

adversary proceeding is adjudicated. Keeping in mind that the purpose of injunctive

relief is to preserve the status quo pending the adjudication of a dispute, the Court finds

                                             - 10 -

  18-04356-pjs   Doc 140    Filed 07/16/20      Entered 07/17/20 08:43:02   Page 10 of 11
that it is not necessary to change the status quo by requiring that the Proceeds be turned

over to the Trustee at this time. Accordingly,

         IT IS HEREBY ORDERED that the Motion is granted to the extent set forth in this

order.

         IT IS FURTHER ORDERED that the Defendant and the Debtor, and all persons

acting in concert with either of them, are hereby immediately prohibited and enjoined

from disposing of all or any portion of the Proceeds for the pendency of this adversary

proceeding or until further order of this Court. Within seven days from this order, the

Defendant must provide the Trustee with: (1) a copy of the closing statement from the

November 4, 2019 mortgage loan transaction that provided the Proceeds; and (2) a

copy of a statement from the bank or other institution showing where the Proceeds are

currently held.

         IT IS FURTHER ORDERED that the Court retains jurisdiction to enforce this order.




Signed on July 16, 2020




                                              - 11 -

  18-04356-pjs     Doc 140   Filed 07/16/20      Entered 07/17/20 08:43:02   Page 11 of 11
